                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION


CALVIN R. MOORE                             )
                      Plaintiff,            )
                                            )
v.                                          )      JUDGMENT
                                            )
                                            )      No. 2:19-CV-22-FL
BERTIE COUNTY BOARD OF                      )
EDUCATION                                   )
                Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s first motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
November 26, 2019, and for the reasons set forth more specifically therein, defendant’s first
motion to dismiss is GRANTED. Plaintiff’s Title VII claims for discrimination and retaliation
are DISMISSED WITH PREJUDICE for failure to state a claim upon which relief can be
granted. Plaintiff’s negligent infliction of emotional distress, breach of contract, and loss of
consortium claims are DISMISSED WITHOUT PREJUDICE for lack of subject matter
jurisdiction.

This Judgment Filed and Entered on November 26, 2019, and Copies To:
Calvin R. Moore (via CM/ECF Notice of Electronic Filing) P O Box 541, Ahoskie, NC 27910
Colin Alexander Shive (Via CM/ECF Notice of Electronic Filing)

November 26, 2019                   PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
